                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


David W. Reynolds,                                      File No. 20-cv-2259 (ECT/DTS)

              Plaintiff,

v.                                                     ORDER ACCEPTING REPORT
                                                        AND RECOMMENDATION
County Court of Ottertail County,

           Defendant.
________________________________________________________________________

       In a Report and Recommendation issued on April 2, 2021, Magistrate Judge David

T. Schultz recommended dismissing this action without prejudice for failure to prosecute.

ECF No. 15. No party has objected to that Report and Recommendation, and it is therefore

reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the files, records,

and proceedings in the above-captioned matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 15] is ACCEPTED;

       2.     This action is DISMISSED WITHOUT PREJUDICE under Federal Rule

of Civil Procedure 41(b) for failure to prosecute.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 3, 2021                         s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
